IN THE SUPREME COURT OF NORTH CAROLINA

                                              2022-NCSC-41

                                                No. 215A21

                                           Filed 18 March 2022

     IN THE MATTER OF: M.S.L. a/k/a M.S.H.


           Appeal pursuant to N.C.G.S. § 7B-1001(a1)(1) (2019) from an order entered on

     9 March 2021 by Judge Denise S. Hartsfield in District Court, Forsyth County. This

     matter was calendared for argument in the Supreme Court on 18 February 2022 but

     determined on the record and briefs without oral argument pursuant to Rule 30(f) of

     the North Carolina Rules of Appellate Procedure.


           Theresa A. Boucher for petitioner-appellee Forsyth County Department of Social
           Services.

           Parker Poe Adams & Bernstein LLP, by Maya Madura Engle, for Guardian
           ad Litem.

           Benjamin J. Kull for respondent-appellant.


           NEWBY, Chief Justice.

¶1         Respondent-father appeals from the trial court’s order terminating his

     parental rights to M.S.L. a/k/a M.S.H. (Monica).1 Because we hold the trial court did

     not err in terminating respondent’s parental rights, we affirm the trial court’s order.




           1    A pseudonym is used in this opinion to protect the juvenile’s identity and for ease of
     reading.
                                  IN RE M.S.L. A/K/A M.S.H.

                                         2022-NCSC-41

                                      Opinion of the Court



¶2         Monica was born on 2 March 2019. Monica’s biological mother, who is not a

     party to this appeal, has an extensive history of drug use, including during her

     pregnancy with Monica. At birth Monica tested positive for substances due to her

     mother’s drug use. On 13 March 2019, the Forsyth County Department of Social

     Services (DSS) obtained custody of Monica. That same day she was placed in a foster

     home, where she has remained.

¶3         Initially Monica’s mother identified C. Hall as Monica’s father. Hall signed an

     affidavit of paternity. Paternity tests later revealed, however, that he was not

     Monica’s biological father. On 21 November 2019, respondent reported to DSS that

     he believed he was Monica’s father. Respondent and Monica’s mother had met years

     earlier when respondent was dating Monica’s maternal grandmother. Respondent

     later revealed to the social worker that their relationship was “not something that

     was in the open” and was a “dirty old man type of thing.”

¶4         After respondent reported he might be Monica’s father, his paternity tests were

     rescheduled multiple times, partially attributable to respondent. Ultimately,

     respondent’s 21 January 2020 paternity test confirmed he was Monica’s father.

     Respondent met with DSS in early March of 2020. While at first respondent reported

     that he did not use drugs with the mother, shortly thereafter respondent admitted

     that he and the mother had “gotten high together” before she was pregnant.

     Respondent also told the social worker that the mother had texted him a few weeks
                                    IN RE M.S.L. A/K/A M.S.H.

                                          2022-NCSC-41

                                        Opinion of the Court



     before the meeting about “getting . . . drugs.” Respondent stated that though his

     “drug of choice” was cocaine, he had not used drugs in the six months preceding March

     of 2020.

¶5          The trial court held a hearing in the case on 24 June 2020. In the resulting

     juvenile order dated 22 July 2020, the trial court found that respondent, who has five

     older children, had history with Child Protective Services in both Illinois and Virginia

     relating to his older children from when he lived in those states. Respondent also

     reported that he had spent five months imprisoned in Illinois for leaving the state

     with his children without their mother’s consent. At the time of the hearing,

     respondent was on probation for a Level 5 DWI. Respondent also had previous

     convictions for DWIs, which resulted in the loss of his driver’s license, as well as

     convictions for possession of drug paraphernalia. Additionally, respondent had prior

     convictions in Virginia for soliciting for prostitution and using a vehicle to promote

     prostitution.

¶6          Respondent reported that he had completed a substance abuse assessment

     sometime in or before 2019, but he refused a drug screen on 11 June 2020. Though

     the court had not ordered visitation, the court found that DSS had arranged weekly

     visits via video conference. Respondent had only attended (or logged in to) three of

     the nine total video visits.
                                   IN RE M.S.L. A/K/A M.S.H.

                                          2022-NCSC-41

                                        Opinion of the Court



¶7         In that same order, however, the trial court established the primary plan as

     reunification with respondent and the secondary plan as adoption. To achieve

     reunification, the trial court ordered respondent to (1) complete a mental health and

     substance abuse assessment and follow all recommendations, (2) comply with random

     hair and urine drug screens, and (3) enter into an out-of-home family services

     agreement and a visitation plan with DSS. The court provided respondent with

     weekly visitation via phone or video.

¶8         The trial court entered another juvenile order on 22 October 2020. In that

     order, the trial court found the following: the day after the 24 June 2020 hearing,

     respondent submitted to hair and urine drug screens, both of which returned positive

     results indicating cocaine use.2 Shortly thereafter, respondent admitted that he had

     used 11 days prior to the 25 June 2020 screening. On 5 August 2020, respondent

     reported that he had continued using cocaine because he was stressed.

¶9         On 6 August 2020, respondent took a urine screen, which was negative for

     substances. On 18 August 2020, respondent completed a clinical assessment and was

     diagnosed with cocaine use disorder. Respondent indicated at that time he had been

     clean for three weeks. Toward the end of August, respondent completed part of his

     psychological evaluation/parenting capacity assessment. Dr. Bennett, who conducted



           2 Between the date of respondent’s 25 June 2020 drug screen and 6 August 2020 drug
     screen, on 22 July 2020, the court terminated the mother and Hall’s rights to the child.
     Neither the mother nor Hall are parties to this appeal.
                                     IN RE M.S.L. A/K/A M.S.H.

                                            2022-NCSC-41

                                          Opinion of the Court



       the assessment, concluded respondent had difficulty acknowledging the nature of his

       substance use problem, struggled with defensiveness, impulse control, and poor

       judgment, and presented with “significant grandiosity and [had] limited insight into

       his short period of recovery.” Dr. Bennett concluded that respondent’s actions did not

       support his readiness to be a parent. Dr. Bennett made six recommendations: he

       concluded that respondent should (1) complete all random drug tests and have no

       refused tests, or those would count as positive tests; (2) attend counseling; (3)

       complete    a   substance    use   disorder     assessment   and   follow   treatment

       recommendations, including staying in contact with a treatment provider and

       attending substance abuse support groups; (4) obtain, maintain, and document stable

       housing and finances; (5) participate in treatment for substance use disorder; and (6)

       continue to be involved in Monica’s life.

¶ 10         The trial court additionally found that respondent had attended seven virtual

       visits, failed to attend one visit, and that three visits were rescheduled because

       respondent did not confirm the visits in advance. Because of respondent’s positive

       test in June of 2020 and his later admissions, the court concluded that respondent

       had previously provided false testimony to the court about his drug usage. Based

       upon all of the evidence, the trial court changed the permanent plan to adoption with

       the secondary plan as reunification with the father. The trial court ordered DSS to

       file a petition to terminate respondent’s parental rights within 60 days.
                                     IN RE M.S.L. A/K/A M.S.H.

                                            2022-NCSC-41

                                         Opinion of the Court



¶ 11         On 5 November 2020, DSS filed a petition to terminate respondent’s parental

       rights pursuant to N.C.G.S. § 7B-1111(a)(1) (2021) (neglect), N.C.G.S. § 7B-1111(a)(2)

       (willfully leaving the child outside the home without making reasonable progress),

       and N.C.G.S. § 7B-1111(a)(5) (failure to legitimate). Respondent filed an answer

       wherein he admitted all of the allegations in the complaint. Respondent, however,

       requested to be heard regarding the best interests determination and stated that

       based on the best interests factors set forth in N.C.G.S. § 7B-1110 (2021), the trial

       court should not terminate respondent’s parental rights.

¶ 12         On 10 February 2021, the trial court held a hearing on the termination

       petition. When questioned at the hearing, respondent “agreed . . . that [DSS] ha[d]

       enough evidence to go forward and prevail” on the grounds asserted for termination

       in the termination petition. Respondent confirmed that he had not come to the

       hearing to be heard on the grounds for termination but wanted to be heard on the

       best interests determination. In an order entered 9 March 2021, the trial court

       recognized respondent’s stipulation as to the circumstances supporting the grounds

       for termination, made findings of fact consistent with those alleged in the termination

       petition to which respondent stipulated, and concluded that grounds existed to

       terminate respondent’s rights based on all three grounds alleged in the petition. The

       trial court also determined that terminating respondent’s rights was in Monica’s best

       interests. Therefore, the trial court terminated respondent’s parental rights.
                                      IN RE M.S.L. A/K/A M.S.H.

                                                2022-NCSC-41

                                              Opinion of the Court



¶ 13         On appeal respondent argues (1) that the trial court erred by failing to make a

       sufficient finding that it had subject matter jurisdiction, and (2) that the findings of

       fact do not support the conclusions of law that grounds exist to terminate

       respondent’s parental rights. We address each argument in turn.

                                         I.      Jurisdiction

¶ 14         Respondent first argues that the trial court did not make a finding pursuant

       to N.C.G.S. § 7B-1101 that it had jurisdiction, meaning the court could not exercise

       jurisdiction over the matter here. Respondent concedes that the record supports a

       conclusion that the trial court had jurisdiction over the matter. Respondent also

       recognizes that in the termination order, the trial court stated that “[t]he Court has

       jurisdiction over the parties and subject matter of this action.” Nevertheless,

       respondent argues that the juvenile code, set forth in the North Carolina General

       Statutes, requires a specific finding of jurisdiction, and that the trial court failed to

       satisfy that statutory requirement here.

¶ 15         N.C.G.S. § 7B-1101 provides, in part,

                    The court shall have exclusive original jurisdiction to hear
                    and determine any petition or motion relating to
                    termination of parental rights to any juvenile who resides
                    in, is found in, or is in the legal or actual custody of a county
                    department of social services or licensed child-placing
                    agency in the district at the time of filing of the petition or
                    motion. The court shall have jurisdiction to terminate the
                    parental rights of any parent irrespective of the age of the
                    parent. Provided, that before exercising jurisdiction under
                    this Article, the court shall find that it has jurisdiction to
                                        IN RE M.S.L. A/K/A M.S.H.

                                              2022-NCSC-41

                                            Opinion of the Court



                    make a child-custody determination under the provisions of
                    G.S. 50A-201, 50A-203, or 50A-204.

       N.C.G.S. § 7B-1101 (2021) (emphasis added). This Court has previously determined

       that compliance with the juvenile code does not require a finding that explicitly

       mirrors the relevant statutory language. See In re K.N., 378 N.C. 450, 2021-NCSC-

       98, ¶ 22 (concluding that the trial court had subject matter jurisdiction over the case

       where the trial court only made a general finding that it had jurisdiction and the

       record supported such a determination), petition for reh’g denied, No. 459A20 (N.C.

       Sept. 24, 2021) (order).

¶ 16         Here the trial court stated that it “has jurisdiction over the parties and the

       subject matter of this action.” The record here supports the trial court’s finding and

       a conclusion that the trial court had both subject matter and personal jurisdiction in

       this case. Given that Monica resided in North Carolina since her birth, North

       Carolina is her “home state.” As respondent concedes, while the case here was

       pending, this Court rejected the same argument that respondent has raised, see In re

       K.N., ¶¶ 18–22. Thus, because the trial court’s finding and the record support a

       conclusion that the trial court had subject matter jurisdiction here, respondent’s

       argument is overruled.

                                  II.   Grounds for Termination

¶ 17         Respondent next asserts that the trial court improperly relied on respondent’s

       stipulation at the hearing, which amounted to an impermissible stipulation to
                                       IN RE M.S.L. A/K/A M.S.H.

                                               2022-NCSC-41

                                            Opinion of the Court



       conclusions of law.3 Additionally, respondent asserts that the trial court’s findings of

       fact do not support a conclusion of law that respondent neglected Monica, and thus

       his parental rights were not subject to termination on this ground. Respondent argues

       that because Monica was placed into DSS custody based upon the mother’s neglect of

       the child, the findings do not show that respondent neglected the child. Respondent

       asserts that any conclusion that allows for termination of parental rights here, where

       he was not responsible for the initial neglect, undermines the legislature’s stated

       intent in N.C.G.S. § 7B-1111(a)(1).

¶ 18          “The court may terminate the parental rights upon a finding . . . [t]he parent

       has abused or neglected the juvenile. The juvenile shall be deemed to be abused or

       neglected if the court finds the juvenile to be . . . a neglected juvenile within the

       meaning of G.S. 7B-101.” N.C.G.S. § 7B-1111(a)(1). A neglected juvenile is defined in



              3 In addition to the ground discussed below, respondent also contends that the trial
       court erred by concluding that his parental rights were subject to termination based on
       N.C.G.S. § 7B-1111(a)(2) (willfully leaving the child outside the home without making
       reasonable progress) and N.C.G.S. § 7B-1111(a)(5) (failure to legitimate). Because the trial
       court properly terminated respondent's parental rights based on N.C.G.S. § 7B-1111(a)(1) as
       we discuss hereinafter, we need not address these arguments. See In re Moore, 306 N.C. 394,
       404, 293 S.E.2d 127, 133 (1982) (holding that an appealed order should be affirmed when any
       one of the grounds of the trial court is supported by findings of fact based on clear, cogent,
       and convincing evidence); see also N.C.G.S. § 7B-1111(a) (“The court may terminate the
       parental rights upon a finding of one or more [grounds for termination.]”).
              Notably, though respondent only challenged the trial court’s best interests
       determination at the trial court proceeding, respondent abandoned any argument related to
       best interests on appeal. Moreover, though respondent stipulated to the circumstances
       supporting the alleged grounds for termination at the trial court, now, for the first time on
       appeal, respondent challenges the alleged grounds for termination.
                              IN RE M.S.L. A/K/A M.S.H.

                                     2022-NCSC-41

                                   Opinion of the Court



pertinent part as a juvenile “whose parent, guardian, custodian, or caretaker does not

provide proper care, supervision, or discipline; or who has been abandoned; . . . or who

lives in an environment injurious to the juvenile’s welfare.” N.C.G.S. § 7B-101(15)

(2019). “To terminate parental rights based on neglect, ‘if the child has been

separated from the parent for a long period of time, there must be a showing of past

neglect and a likelihood of future neglect by the parent.’ ” In re D.L.A.D., 375 N.C.

565, 567, 849 S.E.2d 811, 814 (2020) (quoting In re D.L.W., 368 N.C. 835, 843, 788

S.E.2d 162, 167 (2016)).

             This Court has repeatedly stated that “[w]hen determining
             whether a child is neglected, the circumstances and
             conditions surrounding the child are what matters, not the
             fault or culpability of the parent.” In re Z.K., 375 N.C. 370,
             373, 847 S.E.2d 746, 748–49 (2020); see also In re S.D., 374
             N.C. 67, 75, 839 S.E.2d 315, 322 (2020) (“[T]here is no
             requirement that the parent whose rights are subject to
             termination on the grounds of neglect be responsible for the
             prior adjudication of neglect.”); In re J.M.J.-J., 374 N.C.
             553, 564, 843 S.E.2d 94, 104 (2020) (rejecting the
             respondent's argument “that the trial court's conclusion of
             neglect was erroneous because he was not responsible for
             the conditions that resulted in [his daughter's] placement
             in DSS custody”).

In re M.Y.P., 378 N.C. 667, 2021-NCSC-113, ¶ 16 (alterations in original).

Additionally, “[a] parent’s failure to make progress in completing a case plan is

indicative of a likelihood of future neglect.” In re M.A., 374 N.C. 865, 870, 844 S.E.2d

916, 921 (2020) (quoting In re M.J.S.M., 257 N.C. App. 633, 637, 810 S.E.2d 370, 373

(2018)); see also In re W.K., 376 N.C. 269, 278–79, 852 S.E.2d 83, 91 (2020) (noting
                                       IN RE M.S.L. A/K/A M.S.H.

                                              2022-NCSC-41

                                            Opinion of the Court



       that “[b]ased on respondent-father’s failure to follow his case plan and the trial court’s

       orders and his continued abuse of controlled substances, the trial court found that

       there was a likelihood the children would be neglected if they were returned to his

       care”).

¶ 19             After respondent stipulated to the circumstances surrounding the grounds to

       terminate his parental rights, the trial court made the following findings and

       conclusions:

                       7. [Respondent], the biological father of [Monica] has
                       neglected her.

                       8. On May 20, 2019, [Monica] was adjudicated to be a
                       neglected child within the meaning of N.C.G.S. 7B-101.

                       9. [Monica] has been in the nonsecure and legal custody of
                       the Forsyth County Department of Social Services since
                       March 13, 2019. Since that time, [respondent] has
                       neglected his daughter and has failed to demonstrate to the
                       Juvenile Court that he can provide a safe home for the child
                       pursuant to the provisions of N.C.G.S. 7B-101(19).

                       10. [Respondent] is the biological father of the child. He
                       presented himself to the Forsyth County Department of
                       Social Services, the legal custodian of the child on
                       November 21, 2019 stating that he believed himself to be
                       the father of [Monica]. [Respondent] delayed taking a
                       paternity test multiple times and paternity was not
                       confirmed until January 21, 2020.

                       11. [Respondent] has continued to neglect [Monica] by
                       failing to engage in efforts in order to provide a safe home
                       for the child and demonstrate that he can meet her basic
                       needs.
                              IN RE M.S.L. A/K/A M.S.H.

                                     2022-NCSC-41

                                   Opinion of the Court



             12. [Respondent] has failed to comply with substance abuse
             treatment and he has continued to use controlled
             substances.

             13. [Respondent] has failed to comply with the
             recommendations of his Parenting Capacity Psychological
             assessment.

             14. Return of [Monica] to the care, custody and control of
             [respondent] will result in a strong likelihood of repeated
             of [sic] neglect of the child.

             ....

             17. The grounds alleged in N.C.G.S. 7B-1111(a)(1), (2) and
             (5) as they relate to [respondent] were stipulated to and
             have been proven by clear, cogent and convincing evidence.

Additionally, the trial court found that respondent had a long-standing substance

abuse addiction, had previously lied to the court about his substance use, and that he

continued to test positive for cocaine use after 11 September 2020 despite reporting

that the last date of cocaine use was 11 September 2020. The trial court also found

that respondent adamantly denied being an addict and adamantly denied using

cocaine after 11 September 2020. The trial court found relevant that respondent has

five adult children with whom he has no ongoing relationship, all of whom he had not

seen in years, though he contended that he wanted Monica to know these adult

children. Finally, the trial court noted that it was suspicious of respondent’s “motives

given his past indiscretions including a sexual relationship with [Monica’s] mother

and grandmother at different times.”
                                       IN RE M.S.L. A/K/A M.S.H.

                                               2022-NCSC-41

                                            Opinion of the Court



¶ 20          While this case is somewhat unusual in that respondent admitted all

       allegations in the termination petition and stated that he did not wish to challenge

       the circumstances surrounding the grounds to terminate his parental rights, this

       Court has previously recognized that an individual can stipulate to facts underlying

       a juvenile proceeding, even where those facts ultimately support a termination order.

       See In re M.Y.P., 378 N.C. 667, 2021-NCSC-113, ¶ 16 (recognizing that the respondent

       had stipulated to findings of fact supporting an adjudication order, which ultimately

       supported the trial court’s determination in the termination order that the child had

       been previously neglected). Therefore, we reject respondent’s argument that the

       stipulation to the circumstances here was improper, as, viewed properly, respondent’s

       stipulation related to factual circumstances surrounding the grounds for termination.

¶ 21          The trial court’s findings as to neglect here were limited because of

       respondent’s factual stipulations.4 Nonetheless, they are sufficient for the trial court

       to conclude that respondent neglected Monica within the meaning of the statute.

       While respondent was not responsible for Monica’s initial placement with DSS,

       respondent stipulated that Monica had previously been adjudicated neglected, which

       stemmed from Monica testing positive for controlled substances at birth. Despite this




              4 The trial court’s order here is consistent with what respondent chose to argue at the
       trial court given that he stipulated to the circumstances surrounding the grounds for
       termination, did not wish to be heard regarding those grounds, and only wished to be heard
       regarding the best interests determination.
                                     IN RE M.S.L. A/K/A M.S.H.

                                               2022-NCSC-41

                                          Opinion of the Court



       history, after respondent presented himself as Monica’s father, he continued to use

       controlled substances, contrary to the recommendations from his parenting capacity

       assessment and knowing the trial court’s stated plan for the juvenile. Respondent

       also failed to recognize the severity of his continuous drug abuse and was repeatedly

       dishonest with the trial court about his continued cocaine use. As such, the trial court

       properly terminated respondent’s parental rights based upon neglect. See In re

       M.A.W., 370 N.C. 149, 153–55, 804 S.E.2d 513, 517–18 (2017) (concluding that the

       trial court properly terminated the respondent’s parental rights based upon neglect

       where, though the respondent was imprisoned at the time the child was originally

       adjudicated neglected, the child was placed into DSS’ care based upon the mother’s

       substance abuse and, after the respondent’s release from prison, he failed to follow

       through with the court’s directives).

¶ 22         Here the trial court’s findings of fact are supported by clear, cogent, and

       convincing evidence, and those findings support the trial court’s conclusions of law.

       Accordingly, we affirm the trial court's termination order.

             AFFIRMED.